Citation Nr: 1621023	
Decision Date: 05/24/16    Archive Date: 06/02/16

DOCKET NO.  09-45 572	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent for service-connected diabetes mellitus, type II.

2.  Entitlement to an increased rating in excess of 10 percent for service-connected peripheral neuropathy of the right lower extremity.

3.  Entitlement to an increased rating in excess of 10 percent for service-connected peripheral neuropathy of the left lower extremity.

4.  Entitlement to an increased rating for service-connected diabetic retinopathy, in excess of 10 percent prior to July 10, 2012, and zero percent from July 10, 2012.

5.  Entitlement to a total disability rating based upon individual unemployability (TDIU) due to service-connected disabilities.




REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel


INTRODUCTION

The Veteran served on active duty from October 1966 to October 1968.  Service in the Republic of Vietnam is indicated by the record.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.  A review of the record shows that the Veteran initially perfected an appeal for entitlement to a rating in excess of 10 percent for diabetic retinopathy, but that the RO subsequently reduced the assigned rating for that disability to zero percent, effective July 10, 2012.  As the reduction resulted in no change to the Veteran's monthly compensation payments, no additional action as to this matter is required.  See Tatum v Shinseki, 24 Vet App 139, 143 (2010); Murphy v Shinseki, 26 Vet App 510, 515-16 (2014).

In May 2014, the Veteran presented sworn testimony during a personal hearing in Detroit, which was chaired by the undersigned.  A transcript of the hearing has been associated with the Veteran's VA claims file.

In a July 2014 Board decision, the claims were remanded for further evidentiary development.  As will be explained below, a review of the record reflects substantial compliance with the Board's Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  The VA Appeals Management Center (AMC) continued the previous denials in a February 2015 supplemental statement of the case (SSOC).  The Veteran's VA claims file has been returned to the Board for further appellate proceedings.


FINDINGS OF FACT

1.  Management of the Veteran's service-connected diabetes mellitus requires insulin and restricted diet; however, it does not also require regulation of activities.

2.  The Veteran's peripheral neuropathy of the right lower extremity is manifested by mild numbness, tingling, and pain in the right leg and foot.

3.  The Veteran's peripheral neuropathy of the left lower extremity is manifested by mild numbness, tingling, and pain in the left leg and foot.

4.  Prior to July 10, 2012, the Veteran's service-connected diabetic retinopathy was manifested by corrected visual acuity of no worse than 20/40 in both eyes, without any evidence of visual field loss.

5.  From July 10, 2012, the Veteran's service-connected diabetic retinopathy has been manifested by corrected visual acuity of no worse than 20/40 in both eyes, without any evidence of visual field loss due to diabetic retinopathy; there is also no evidence of active symptomatology including pain, rest requirements, impairment of muscle function, or incapacitating episodes.

6.  The Veteran's service-connected disabilities do not render him unable to secure or follow a substantially gainful occupation.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for diabetes mellitus have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.119, Diagnostic Code (DC) 7914 (2015).

2.  The criteria for an evaluation in excess of 10 percent for service-connected peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.124a, DC 8520 (2015).

3.  The criteria for an evaluation in excess of 10 percent for service-connected peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.321, 4.124a, DC 8520 (2015).

4.  Prior to July 10, 2012, the criteria for an evaluation in excess of 10 percent for service-connected diabetic retinopathy were not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 38 C.F.R. §§ 3.321, 4.76a, DC 6006 (2008).

5.  From July 10, 2012, the criteria for a compensable rating for diabetic retinopathy have not been met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.321, 4.76a, DC 6006 (2008).

6.  The criteria for a TDIU based upon service-connected disabilities were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.16 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims Assistance Act of 2000 (VCAA); Pub. L. No. 106-475, 114 Stat. 2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014).  To implement the provisions of the law, VA promulgated regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  The VCAA and its implementing regulations include, upon the submission of a substantially complete application for benefits, an enhanced duty on the part of VA to notify a claimant of the information and evidence needed to substantiate a claim, as well as the duty to notify the claimant of what evidence will be obtained by whom.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).  In addition, they define the obligation of VA with respect to its duty to assist a claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  (The Board notes that 38 C.F.R. § 3.159 was revised, effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (April 30, 2008).  The amendments apply to applications for benefits pending before VA on, or filed after, May 30, 2008.  The amendments, among other things, removed the notice provision requiring VA to request the claimant to provide any evidence in the claimant's possession that pertains to the claim.  See 38 C.F.R. § 3.159(b)(1).)

With respect to the increased rating claims, pre-decisional notice letters dated in September 2008 and October 2008 complied with VA's duty to notify the Veteran.  In particular, these letters apprised the Veteran of what the evidence must show to establish entitlement to the benefit, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from the Veteran, what evidence VA was responsible for getting, and what information VA would assist in obtaining on the Veteran's behalf.  The letters also notified the Veteran of the criteria for assigning a disability rating and an effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In addition, the letters informed the Veteran that, should an increase in disability be found, a disability rating will be determined by applying relevant Diagnostic Codes, which typically provide for a range in severity of a particular disability from noncompensable to as much as 100 percent (depending on the disability involved), based on the nature of the symptoms of the condition for which disability compensation is being sought, their severity and duration.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), vacated and remanded sub nom. Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009).  Accordingly, the duty to notify is satisfied.

Regarding VA's duty to assist, the RO obtained the Veteran's service treatment records (STRs), Social Security Administration (SSA), and VA treatment records in furtherance of his claims.  Significantly, the Veteran has not otherwise alleged that there are any outstanding medical records probative of his claims on appeal that need to be obtained.

Pursuant to the July 2014 Board Remand, the Veteran was afforded VA examinations in October 2014 with respect to the pending claims.  The reports provided by the VA examiners reflect that they thoroughly reviewed the Veteran's past medical history, performed appropriate physical examinations, and rendered findings that are responsive to the rating criteria.  The Board therefore concludes that the October 2014 VA examination reports are sufficient for evaluation purposes.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  Thus, the Board finds that VA does not have a duty to assist that was unmet.

II.  Increased rating claims

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities.  38 C.F.R. Part 4.  The Board determines the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  Where there is a question as to which of two ratings should be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In general, when an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, staged ratings are also appropriate in any increased rating claim in which distinct time periods with different ratable symptoms can be identified.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in this decision is, therefore, undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

a. Diabetes mellitus

The Veteran's diabetes mellitus, type II, is evaluated pursuant to 38 C.F.R. § 4.119, DC 7913.  Under this criteria, diabetes mellitus requiring more than once-daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated, is assigned a 100 percent disability rating.  38 C.F.R. § 4.119, DC 7913.

Diabetes mellitus requiring insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated, is assigned a 60 percent disability rating.  Id.

Diabetes mellitus requiring insulin, restricted diet, and regulation of activities is assigned a 40 percent disability rating.  Id.  The Board notes that the term "regulation of activities" is defined in DC 7913 as "avoidance of strenuous occupational and recreational activities."  In Camacho v. Nicholson, 21 Vet. App. 360, 363-364 (2007), the Court held that medical evidence is required to show that occupational and recreational activities have been restricted.

Diabetes mellitus requiring insulin and restricted diet, or; oral hypoglycemic agent and restricted diet warrants a 20 percent evaluation.  Id.

In addition, the regulations stipulate that compensable complications of diabetes are to be evaluated separately, with noncompensable complications to be considered as part of the diabetic process under DC 7913.  Id. at Note (1).

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, the diagnosis and demonstrated symptomatology.  Any change in a diagnostic code by a VA adjudicator must be specifically explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this case, the Board has considered whether another rating code is "more appropriate" than the one used by the RO, DC 7913.  See Tedeschi v. Brown, 7 Vet. App. 411, 414 (1995).

Diagnostic Code 7913 is deemed by the Board to be the most appropriate code, primarily because it pertains specifically to the disability at issue (diabetes mellitus) and also because it provides specific guidance as to how symptoms of this disability are to be evaluated.  The Board can identify nothing in the evidence to suggest that another diagnostic code would be more appropriate, and the Veteran has not requested that another diagnostic code should be used.  Accordingly, the Board concludes that the Veteran is appropriately rated under DC 7913, with reference to other diagnostic codes as required by the diagnostic criteria set forth therein.

Here, the Veteran contends that his diabetes mellitus, type II, is more severe than is indicated by the assigned 20 percent rating.  For reasons explained in greater detail below, the Board finds that the pertinent medical findings, as shown in the examination and medical treatment conducted during the current appeal, directly address the criteria under which this service-connected disability is evaluated and are, thus, more probative than the subjective evidence of complaints regarding the severity of the relevant symptoms.

In September 2008, the Veteran was afforded a VA examination at which time he reported that over the years he has had an increase in his medications including Metformin.  He indicated that he monitors his blood glucose levels twice daily.  The examiner noted the Veteran's report of several episodes of hypoglycemia per week.  He also reported that his blood glucose levels drop to 80-90 three times per week.  The examiner stated that these episodes of hypoglycemia are related to the Veteran's diet, which he is trying to improve.  The examiner noted that the Veteran's diabetes is treated with diet and oral medications.  The Veteran's weight was 210 pounds.

In a January 2012 statement, the Veteran asserted that he was now prescribed Insulin.

The Veteran was afforded another VA examination in July 2012 at which time the examiner noted that the Veteran's diabetes was managed with an oral hypoglycemic agent and one insulin injection per day.  The Veteran did not require regulation of activities as part of medical management of diabetes.  The Veteran reported that he visited his diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions less than twice per month.  He had had no hospitalizations for episodes of ketoacidosis or hypoglycemic reactions over the past twelve months.  The Veteran had had no progressive unintentional weight loss or loss of strength attributable to diabetes mellitus.  The examiner noted that the Veteran had carotid artery stenosis, peripheral neuropathy, and retinopathy due to his diabetes.  (He is service-connected for these disabilities).

In an August 2012 letter, Dr. R.K. indicated that the Veteran had uncontrolled diabetes mellitus.  He further indicated, "[t]he patient has been working with me aggressively to lower his blood sugars but has a very difficult time doing this."

At the May 2014 hearing, the Veteran testified that he received treatment for his diabetes every ninety days and that his private physician had advised him to regulate his activities.

Pursuant to the July 2014 Board remand, the Veteran was afforded a VA examination in November 2013 to address the severity of his service-connected diabetes mellitus.  He reported that his diabetes mellitus was treated with prescribed oral hypoglycemic agents and insulin.  The Veteran did not require regulation of activities as part of medical management of diabetes.  He continued to visit his diabetic care provider for episodes of ketoacidosis or hypoglycemic reactions less than twice per month.  He had had no hospitalizations for episodes of ketoacidosis or hypoglycemic reactions over the past twelve months.  The Veteran had had no progressive unintentional weight loss or loss of strength attributable to diabetes mellitus.  The examiner reported that the Veteran's diabetes mellitus did not impact his ability to work.

Accordingly, the medical evidence of record demonstrates that the Veteran required insulin injections daily, oral medication, and a restricted diet.  Crucially, September 2008, the July 2012, and October 2014 VA examiners specifically indicated that the Veteran's activities are not limited for medical management of his diabetes mellitus.  See Camacho, supra. at 365.

In sum, the Board finds that the preponderance of the evidence is against a disability rating in excess of the 20 percent rating presently assigned for diabetes mellitus.  As explained in detail above, while the use of insulin and a restricted diet is shown, the evidence does not support a finding that the Veteran's diabetes mellitus is manifested by a regulation of his recreational and occupational activities by a physician.  Moreover, while he is shown to have episodes of hypoglycemia, he has never been hospitalized for such.  For these reasons, there is no basis upon which to assign an increased disability rating for his diabetes mellitus.  Therefore, the Board finds that no basis exists for the assignment of a rating in excess of 20 percent for diabetes mellitus under Diagnostic Code 7913.

b. Peripheral neuropathy of the right and left lower extremities

The Veteran's peripheral neuropathy of the right and left lower extremities is currently rated under 38 C.F.R. § 4.124a, Diagnostic Codes 8521 (paralysis of external popliteal nerve).

In this case, the Board has considered whether another rating code is "more appropriate" than the one used by the RO.  See Tedeschi, supra.  To this end, the Board observes that the Veteran's peripheral neuropathy of the lower extremities is more appropriately rated under Diagnostic Code 8520 (sciatic nerve, paralysis of), as examination and treatment records document incomplete paralysis of sciatic nerve function.  As will be explained below, the medical evidence shows that the Veteran's peripheral neuropathy of the right and left lower extremities consists primarily of numbness, tingling, and pain in the bilateral legs and feet.  All of these symptoms are consistent with the diagnostic code with DC 8620.  This diagnostic code deals with the nerves affected by the Veteran's service-connected disabilities (the Veteran's sciatic nerve).  The Board therefore concludes that DC 8620 is most appropriate for the Veteran's service-connected peripheral neuropathy of the right and left lower extremities.

Under DC 8620, a maximum schedular rating of 80 percent is awarded for complete paralysis of the sciatic nerve.  With complete paralysis, the foot dangles and drops, there is no active movement possible of muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  When there is incomplete paralysis, a 60 percent rating is in order for severe disability with marked muscular atrophy.  Moderately severe incomplete paralysis warrants a 40 percent evaluation, and moderate incomplete paralysis warrants a 20 percent rating.  Finally, mild incomplete paralysis warrants a 10 percent rating.  See 38 C.F.R. § 4.124a, DC 8620 (2015).

The words "moderate" and "severe" are not defined in the VA Rating Schedule. Rather than applying a mechanical formula, the Board must evaluate all of the evidence to the end that its decisions are "equitable and just."  See 38 C.F.R. § 4.6 (2015).  The Board observes that "moderate" is generally defined as "of average or medium quality, amount, scope, range, etc."  See Webster's New World Dictionary, Third College Edition 871.  "Severe" is generally defined as "of a great degree: serious."  See Webster's Ninth New Collegiate Dictionary (1990) 1078.

The term "incomplete paralysis," with peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to the partial regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  See 38 C.F.R. § 4.124a, DCs 8510-8730 (2015).

Here, the Veteran's peripheral neuropathy is rated as 10 percent disabling for each lower extremity.  As explained in the law and regulations section above, such ratings are congruent with mild incomplete paralysis.

Initially, the Board notes that the Veteran is not eligible for 80 percent ratings under DC 8620 for his service-connected peripheral neuropathy of the right and left lower extremities because there is no evidence of complete paralysis of either foot, nor has the Veteran so contended.

Accordingly, the Board's analysis of these claims will depend upon whether the Veteran's peripheral neuropathy of the right and left lower extremities may be characterized as "moderate" or worse.  For reasons stated immediately below, the Board finds that the criteria for increased disability ratings under DC 8620 have not been met.

The Veteran was afforded a VA examination in September 2008 in order to evaluate the peripheral neuropathy of the bilateral lower extremities.  The VA examiner reported that the Veteran complained of numbness, tingling, and pain in the right and left lower extremities.  The VA examiner further documented decreased sensation to light touch and decreased vibration in both lower extremities; however, pinprick sensation, position sense, and deep tendon reflexes were intact bilaterally.   Normal strength was documented in the lower extremities; no muscle atrophy was shown.  The examiner diagnosed the Veteran with polyneuropathy, but indicated that he was unable to identify a single nerve or group of nerves involved because the Veteran's symptoms follow a stocking-like pattern involving the L4-S1 dermatomes.

In December 2011, the Veteran was afforded a VA examination which addressed his peripheral neuropathy of the bilateral lower extremities.  The examiner documented the Veteran's report of moderate intermittent pain in the right and left lower extremities.  The Veteran also described moderate paresthesias and/or dysesthesias and moderate numbness.  He experienced bilateral foot pain with too much walking such as eighteen holes of golf with a cart.  He stated that his feet burn and hurt when he was on them for too long.  Deep tendon reflexes were impaired in the left knee and left ankle.  The VA examiner documented decreased sensation to light touch in both lower extremities and decreased vibration in the left lower extremity.  There was no muscle atrophy and lower extremity strength was intact, bilaterally.  The examiner noted reduced lower extremity hair near the Veteran's ankles with smooth shiny skin.  Nerve conduction testing revealed mild incomplete paralysis of the left sciatic nerve and mild incomplete paralysis of the left femoral nerve.  The Veteran's toes were cool touch bilaterally and sensation was reduced especially on the left lower extremity.

In a November 2011 letter, Dr. D.L. reported that the Veteran "has diminished sensation from proximal to distal which is consistent with peripheral neuropathy.  Decreased vascularity and digital hammertoe contractures with mild valgus deviation to the lesser digits, bilaterally."  (The Board notes that the Veteran is service-connected for hammertoes of the right and left feet).  Dr. D.L. also noted that the Veteran "has heat and numbness present at night due to peripheral neuropathy as well as odd sensations which occur during the day."

The Veteran was afforded another VA examination in July 2012, which addressed his peripheral neuropathy.  The examiner noted the Veteran's report of mild intermittent numbness in his feet.  He also reported mild daily pain over the plantar surface of his feet, which was 3/10 in severity.  He stated that walking did not improve the symptoms.  The Veteran was not awakened at night by this condition.  He did not take any medications to treat peripheral neuropathy.  Sensory examination revealed decreased sensitivity to vibration and light touch in the left and right lower extremities.  Sensitivity to pain, temperature, and position sense was normal bilaterally.  There was no evidence of dysesthesias.  Muscle strength was intact bilaterally, and there was no evidence of muscle atrophy.  Deep tendon refluxes were decreased in the bilateral ankles.  There were no trophic changes attributable to diabetic peripheral neuropathy.  The examiner indicated that the Veteran had mild incomplete paralysis of the sciatic nerve in the right and left lower extremities.  The examiner further noted that the Veteran's diabetic peripheral neuropathy had no impact on his ability to work.

Pursuant to the July 2014 Board Remand, the Veteran was afforded a VA examination in October 2014 to address his peripheral neuropathy symptomatology.  The examiner noted the Veteran's report of mild numbness in the right and left lower extremities.  Muscle strength and deep tendon reflexes were intact, bilaterally.  The Veteran exhibited no sensory deficits in the lower extremities.  There was no muscle atrophy.  Trophic changes attributable to diabetic peripheral neuropathy were not observed.  The examiner confirmed a diagnosis of bilateral lower extremity diabetic peripheral neuropathy, but indicated that there was no evidence of incomplete paralysis of the sciatic or femoral nerve in either extremity.  EMG testing was suggestive of peripheral neuropathy involving both sensory and motor nerves.  The examiner noted that the peripheral neuropathy had no impact on the Veteran's ability to work.

Accordingly, the medical evidence demonstrates that the symptomatology associated with the Veteran's peripheral neuropathy of the right and left lower extremities is characterized by pain, numbness, and mild sensory impairment.  There is no evidence of functional impairment such as muscle wasting, atrophy, weakness, or tremors in his lower extremities.  The Board finds the Veteran's "wholly sensory" symptoms alone do not constitute evidence that is sufficient to characterize the Veteran's service-connected peripheral neuropathy of the right and left lower extremities as "moderate."  The Veteran's current symptoms do not approach the "average" or "medium" range and are best described as mild.

In sum, increased disability ratings are not warranted for the service-connected peripheral neuropathy of right and left lower extremities under Diagnostic Code 8620.

The Board has also considered whether a higher evaluation is available under another diagnostic code, but observes that mild incomplete paralysis of a peripheral nerve does not warrant an evaluation above 10 percent in any diagnostic code.  See 38 C.F.R. § 4.124a, Diagnostic Code 8521-8530.

In sum, the Board finds that the competent and probative evidence is against the Veteran's claims for increased ratings for peripheral neuropathy of the right and left lower extremities.  The Board has considered the benefit-of-the-doubt doctrine, but finds that the record does not provide an approximate balance of negative and positive evidence on the merits.  The Board is unable to identify a reasonable basis for granting higher ratings for the Veteran's disabilities during any applicable time period.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert, supra; 38 C.F.R. § 3.102 (2015).

c. Diabetic retinopathy

The Veteran's diabetic retinopathy has been assigned a 10 percent rating prior to July 10, 2012, and a noncompensable (zero percent) rating from July 10, 2012 pursuant to the criteria set forth in Diagnostic Code 6006.  

The Veteran's diabetic retinopathy is rated under 38 C.F.R. § 4.84a, DC 6011-6079.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires an additional diagnostic code to identify the basis for the evaluation assigned. 38 C.F.R. § 4.27.  In this case, the hyphenated diagnostic code indicates that retinopathy, under Diagnostic Code 6011, is the service-connected disability and impairment of visual acuity, under Diagnostic Code 6079, is a residual condition.

During the pendency of the appeal, the regulations for rating eye and vision disabilities were amended for applications received on or after December 10, 2008.  73 Fed. Reg. 66,543 (Nov. 10, 2008).  However, the amendments are only effective for claims filed on or after December 10, 2008, although a claimant may request consideration under the amended criteria.  In this case, the Veteran has not requested such consideration.  As his claim was received in November 2007, the older criteria apply here, rather than the revised criteria.  See 73 Fed. Reg. 66,543 -66,554 (November 10, 2008).

Under the former rating criteria prior to December 10, 2008, the severity of visual acuity loss is determined by applying the criteria set forth at 38 C.F.R. § 4.84a.  The diagnostic criteria pertinent to diseases of the eye (38 C.F.R. § 4.84a, DCs 6000 through 6035) do not specifically set forth the rating criteria pertinent to retinopathy.  However, as noted above, the RO rated the Veteran's diabetic retinopathy under DC 6011 (retinal scars, atrophy, or irregularities) which warrants a maximum 10 percent rating for centrally located scars, atrophy, or irregularities of the retina with irregular, duplicated, enlarged, or diminished image for either a unilateral or bilateral disorder.  38 C.F.R. § 4.84, Diagnostic Code 6011 (2008).

Prior to December 10, 2008, chronic diseases of the eye listed at Diagnostic Codes 6000 through 6009 were rated from 10 percent to 100 percent for impairment of visual acuity or field loss, pain, rest-requirements, or episodic incapacity, combining an additional rating of 10 percent during continuance of active pathology.  A minimum rating of 10 percent was to be assigned during active pathology.  38 C.F.R. § 4.84a, DCs 6000-6009 (2008).

A 10 percent rating is warranted for impairment of visual acuity in the following situations:  (1) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/40; (2) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/40; or (3) when vision in one eye is correctable to 20/50 and vision in the other eye is correctable to either 20/50 or 20/40.  38 C.F.R. § 4.84a, DCs 6078, 6079 (in effect prior to December 10, 2008).

A 20 percent rating is warranted for impairment of central visual acuity in the following situations:  (1) when vision in one eye is correctable to 20/70 and vision in the other eye is correctable to 20/50; (2) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/50; (3) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/40; or (4) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.84a, DCs 6077, 6078 (in effect prior to December 10, 2008).

A 30 percent rating is warranted for impairment of central visual acuity in the following situations:  (1) when vision in both eyes is correctable to 20/70; (2) when vision in one eye is correctable to 20/100 and vision in the other eye is correctable to 20/70; (3) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/50; (4) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/50; (5) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/40; (6) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/40; or (7) when there is blindness in one eye, having only light perception and vision in the other eye is correctable to 20/40. 38 C.F.R. § 4.84a, DCs 6070, 6074, 6076, 6077, 6078 (in effect prior to December 10, 2008).

A 40 percent rating is warranted for impairment of central visual acuity in the following situations:  (1) when vision in one eye is correctable to 20/200 and vision in the other eye is correctable to 20/70; (2) when vision in one eye is correctable to 15/200 and vision in the other eye is correctable to 20/70; (3) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 20/50; (4) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 20/50; (5) when there is blindness in one eye, having only light perception and vision in the other eye is correctable to 20/50; or (6) when there is anatomical loss of one eye and vision in the other eye is correctable to 20/40.  38 C.F.R. § 4.84a, DCs 6066, 6069, 6073, 6076 (in effect prior to December 10, 2008).

A 50 percent rating is warranted for impairment of central visual acuity in the following situations:  (1) when vision in both eyes is correctable to 20/100; (2) when vision in one eye is correctable to 10/200 and vision in other eye is correctable to 20/70; (3) when vision in one eye is correctable to 5/200 and vision in other eye is correctable to 20/70; (4) when there is blindness in one eye, having only light perception and vision in the other eye is correctable to 20/70; or (5) when there is anatomical loss of one eye and vision in the other eye is correctable to 20/50.  38 C.F.R. § 4.84a, DCs 6065, 6069, 6073, 6076, 6078 (in effect prior to December 10, 2008). 

A 60 percent rating is warranted for impairment of central visual acuity in the following situations:  (1) when vision in one eye is correctable to 20/200 and vision in other eye is correctable to 20/100; (2) when vision in one eye is correctable to 15/200 and vision in other eye is correctable to 20/100; (3) when vision in one eye is correctable to 10/200 and vision in other eye is correctable to 20/100; (4) when vision in one eye is correctable to 5/200 and vision in other eye is correctable to 20/100; (5) when there is blindness in one eye, having only light perception and vision in the other eye is correctable to 20/100; or (6) when there is anatomical loss of one eye and vision in the other eye is correctable to either 20/70 or 20/100.  38 C.F.R. § 4.84a, DCs 6065, 6069, 6073, 6076 (in effect prior to December 10, 2008). 

A 70 percent rating is warranted for impairment of central visual acuity in the following situations:  (1) when vision in both eyes is correctable to 20/200; (2) when vision in one eye is correctable to 15/200 and vision in other eye is correctable to 20/200; (3) when vision in one eye is correctable to 10/200 and vision in other eye is correctable to 20/200; (4) when vision in one eye is correctable to 5/200 and vision in other eye is correctable to 20/200; (5) when there is blindness in one eye, having only light perception and vision in the other eye is correctable to 20/200; or (6) when there is anatomical loss of one eye and vision in the other eye is correctable to 20/200.  38 C.F.R. § 4.84a, DCs 6064, 6068, 6072, 6075 (in effect prior to December 10, 2008). 

An 80 percent rating is warranted for impairment of central visual acuity in the following situations:  (1) when vision in both eyes is correctable to 15/200; (2) when vision in one eye is correctable to 10/200 and vision in the other eye is correctable to 15/200; (3) when vision in one eye is correctable to 5/200 and vision in the other eye is correctable to 15/200; (4) when there is blindness in one eye, having only light perception and vision in the other eye is correctable to 15/200; or (5) when there is anatomical loss of one eye and vision in the other eye is correctable to 15/200.  38 C.F.R. § 4.84a, DCs 6064, 6068, 6072, 6075 (in effect prior to December 10, 2008). 

A 90 percent rating is warranted for impairment of central visual acuity in the following situations:  (1) when vision in both eyes is correctable to 10/200; (2) when vision in one eye is correctable to 5/200 and vision in other eye is correctable to 10/200; (3) when there is blindness in one eye, having only light perception and vision in the other eye is correctable to 10/200; or (4) when there is anatomical loss of one eye and vision in the other eye is correctable to 10/200.  38 C.F.R. § 4.84a, DCs 6064, 6068, 6072, 6075 (in effect prior to December 10, 2008).

A 100 percent scheduler rating is warranted for impairment of central visual acuity in the following situations:  (1) when vision in both eyes is correctable to 5/200; (2) when there is blindness in one eye, having only light perception and vision in the other eye is correctable to 5/200; (3) when there is anatomical loss of one eye and vision in the other eye is correctable to 5/200; (4) when there is blindness in both eyes having only light perception; or (5) when there is anatomical loss of both eyes.  38 C.F.R. § 4.84a, DCs 6061, 6062, 6063, 6067, 6071 (in effect prior to December 10, 2008).

In this matter, the Veteran was afforded a VA examination in September 2008 at which time the Veteran reported visual symptoms including progressive loss of vision and intermittent blurred vision.  The examiner noted diagnoses of cataracts and diabetic retinopathy.

The Veteran was afforded a VA eye examination in December 2008 at which time he endorsed focal laser treatment for macular edema three times, twice in the right eye and once in the left.  He also reported cataract surgery in both eyes, and current treatment for glaucoma.  The examiner noted that the Veteran is "undergoing no other ophthalmic treatments right now other than the Alphagam eye drops for glaucoma."  The Veteran's best corrected near visual acuity was 20/20 in each eye and best corrected distance visual acuity was 20/20 in each eye.  The visual field was full in both eyes.  Pupils were normal, equal, and reactive to light.  The examiner diagnosed mild non-proliferative diabetic retinopathy in each eye.  No clinically significant macular edema was present in either eye.  The examiner opined that the Veteran's glaucoma, macular degeneration, pseudophakia, and blepharitis were not caused by his diabetes mellitus.  The examiner also addressed the question of whether the Veteran's diabetic retinopathy had increased in severity.  To this end, the examiner concluded that it has not increased in severity.  He explained, "[t]his patient has had evidence of clinically significant macular edema that did require laser treatment.  Today, he has no evidence of macular edema, nothing in the retina that requires laser treatment, and he still would be classified at mild non-proliferative diabetic retinopathy."

The Veteran was afforded another VA examination in December 2011, which addressed his service-connected diabetic retinopathy.  The examiner noted a diagnosis of proliferative diabetic retinopathy.  The Veteran's best corrected near visual acuity was 20/40 or better in each eye.  His best corrected distance visual acuity was 20/40 or better in each eye.  Pupils were round, reactive to light, and without defect.  There were no corneal irregularities resulting in severe irregular astigmatism.  There was no evidence of diplopia.  The Veteran did not have a visual field defect.  There was no contraction or loss of a visual field in either eye.  There was no evidence of keratoconus or pterygium.  During the prior twelve months, the Veteran had no incapacitating episodes attributable to any eye condition.  The Veteran's diabetic retinopathy did not impact his ability to work.

Pursuant to the July 2014 Board Remand, the Veteran was afforded a VA examination in October 2014 with respect to his diabetic retinopathy.  The examiner noted a continuing diagnosis of proliferative diabetic retinopathy, which was treated with panretinal photocoagulation laser in the left eye in 2010.  The best corrected near visual acuity was 20/40 or better in each eye.  His best corrected distance visual acuity was also 20/40 or better in each eye.  His pupils were round and reactive to light.  There was no evidence of corneal irregularity resulting in severe irregular astigmatism.  Diplopia was not present.  Tonometry confirmed pressure at 12 in each eye.  Posterior intraocular lens implants due to cataract surgery were confirmed in both eyes.  Scattered lens scars were observed in the macula.  A few scattered hemorrhages were also noted in the periphery.  The Veteran did have a visual field defect; specifically, mild superior defects in the left eye, and scotoma.  However, the examiner noted that "[t]here is no decrease in visual acuity or other visual impairment" due to the service-connected diabetic retinopathy.  He explained that the Veteran's visual field impairment was due to nonservice-connected cataract surgery.  Specifically, "[v]isual fields show mild restriction superiorly and inferonasally in the right eye which is likely due to lids and nose.  There is a mild superior restriction in the left eye which is likely due to laser scars."  The examiner continued, "Veteran is currently using anti-glaucoma eye drops in both eyes.  Per today's evaluation, no glaucomatous damage was noted in either eye."  The examiner concluded, "[d]iabetic retinopathy is stable at this time with minimal hemorrhaging in both eyes and no further treatment is indicated."  The examiner further opined, "[s]everity of Veteran's service-connected diabetic retinopathy is stable at this time.  Has not worsened since last C&P eye examination.  Vision is also intact at 20/20 in both eyes."

The Board recognizes that, prior to July 10, 2012, the Veteran was assigned a 10 percent rating for diabetic retinopathy based upon active pathology.  However, as determined in the July 2012 rating decision, no active diabetic retinopathy symptomatology was documented in the medical evidence of record, as confirmed by the December 2011 VA examination.  Although the old rating criteria provides for a minimum 10 percent disability rating during active pathology, the Board finds that such is not warranted from July 2012.  "Active pathology" is not defined in the regulation; however, the evidence shows that throughout the appeal period, the Veteran's diabetic retinopathy did not cause compensable visual abnormalities, pain, diplopia, macular edema, flashes, floaters, or incapacitating episodes.  Furthermore, the VA examiners have consistently indicated that the Veteran's retinopathy remained stable.  There is no evidence of treatment for active retinopathy after July 2012.  Accordingly, the Board finds that the currently assigned ratings should not be disturbed.  The evidence does not support a finding that the Veteran's diabetic retinopathy warranted a rating in excess of 10 percent prior to July 10, 2012.  Additionally, the evidence does not show that a compensable rating is warranted based upon the symptomatology associated with the service-connected diabetic retinopathy from July 10, 2012.  See 38 C.F.R. 38 C .F.R. § 4.84a.

The Board acknowledges the Veteran's diagnoses of the bilateral eyes, to include macular edema, cataracts, and glaucoma.  Crucially, as indicated above, although the Veteran now has a visual field defect and scotoma, the October 2014 VA examiner indicated that these defects were not due to the Veteran's service-connected diabetic retinopathy.

There is also no evidence of localized scarring, atrophy, or irregularities of the retina with duplicated, enlarged, or diminished image as is required for a 10 percent evaluation under DC 6011.  The Board has considered other diagnostic codes to determine whether higher evaluations may be assigned.  However, there is no evidence of impairment of muscle function or diplopia.  See 38 C.F.R. § 4.84a, DCs 6090 and 6092.  Moreover, as the Veteran clearly retains both eyes, the provisions of DC 6066, which provide a higher rating for the anatomical loss of the eye, is not for application.  38 C.F.R. § 4.84a.

Accordingly, the preponderance of the evidence is against the Veteran's claim.  Consequently, the benefit-of-the-doubt rule does not apply, and entitlement to a rating in excess of 10 percent for bilateral diabetic retinopathy prior to July 10, 2012 and in excess of zero percent from July 10, 2012, is denied.  See 38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 55 (1990).

d. Additional considerations

Additionally, the Board finds that the Veteran's diabetes mellitus, peripheral neuropathy of the right and left lower extremities, and diabetic retinopathy do not warrant referral for extraschedular consideration.  In exceptional cases where schedular ratings are found to be inadequate, consideration of an extraschedular disability rating is made.  38 C.F.R. § 3.321(b)(1).  There is a three-step analysis for determining whether an extraschedular disability rating is appropriate.  Thun v. Peake, 22 Vet. App. 111 (2008).  First, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability and the established criteria found in the rating schedule to determine whether a veteran's disability picture is adequately contemplated by the rating schedule.  Id.

If the disability picture is not adequately contemplated by the rating schedule, the second step is to determine whether the claimant's exceptional disability picture exhibits other related factors identified in the regulations as "governing norms."  Id; see also 38 C.F.R. § 3.321(b)(1) (governing norms include marked interference with employment and frequent periods of hospitalization).  If the factors of step two are found to exist, the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for a determination whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for diabetes, peripheral neuropathy, and diabetic retinopathy are inadequate.  A comparison between the level of severity and symptomatology of the Veteran's disabilities with the established criteria shows that the rating criteria reasonably describe the Veteran's disability levels and symptomatology.  Thus, the Veteran's current schedular ratings under DC 7913, DC 8520, and DC 6011-6079 are adequate to fully compensate him for his disabilities on appeal, and referral for extraschedular consideration is not warranted.

Under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, there are no symptoms caused by service-connected disability that have not been attributed to and accounted for by a specific service-connected disability.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed to the combined effect of multiple conditions.

III.  TDIU claim

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  See 38 C.F.R. § 4.16 (2015).  Under these provisions, a finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  See 38 C.F.R. §§ 3.340(a)(1), 4.15 (2015).

"Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  See 38 C.F.R. § 4.16(a) (2015).  The Court noted the following standard announced by the Eighth Circuit in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the claimant.  See Moore, 1 Vet. App. at 359.

A claim for a total disability rating based upon individual unemployability "presupposes that the rating for the [service-connected] condition is less than 100%, and only asks for TDIU because of 'subjective' factors that the 'objective' rating does not consider."  See Vettese v. Brown, 7 Vet. App. 31, 34-35 (1994).

In Hatlestad v. Derwinski, 1 Vet. App. 164 (1991), the Court referred to apparent conflicts in the regulations pertaining to individual unemployability benefits.  Specifically, it was held that there was a need to discuss whether the standard delineated in the controlling regulations was an "objective" one based on the average industrial impairment or a "subjective" one based upon the veteran's actual industrial impairment.  In a pertinent precedent decision, the VA General Counsel concluded that the controlling VA regulations generally provide that veterans who, in light of their individual circumstances, but without regard to age, are unable to secure and follow a substantially gainful occupation as the result of service-connected disability shall be rated totally disabled, without regard to whether an average person would be rendered unemployable by the circumstances.  Thus, the criteria include a subjective standard.  It was also determined that unemployability" is synonymous with inability to secure and follow a substantially gainful occupation.  See VAOPGCPREC 75-91.

In determining whether unemployability exists, consideration may be given to the veteran's level of education, special training and previous work experience, but not to his age or to any impairment cause by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2015).

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  See 38 C.F.R. § 4.16(a) (2015).

The Veteran's service-connected disabilities are:  neck scars (secondary to carotid artery stenosis), rated as 30 percent disabling; diabetes mellitus, type II, rated as 20 percent disabling; right lower extremity peripheral neuropathy (secondary to diabetes mellitus) rated as 10 percent; left lower extremity peripheral neuropathy (secondary to diabetes mellitus) rated as 10 percent; erectile dysfunction (secondary to diabetes mellitus) rated as noncompensable; carotid artery stenosis (secondary to diabetes mellitus) rated as noncompensable; left foot hammer toes (secondary to diabetes mellitus) rated as noncompensable; right foot hammer toes (secondary to diabetes mellitus) rated as noncompensable; diabetic retinopathy (secondary to diabetes mellitus) rated as 10 percent prior to July 10, 2012, and noncompensable thereafter.  The Veteran's combined rating for VA compensation purposes is 60 percent.  As the Veteran's service-connected disabilities have a common etiology and have a combined rating of 60 percent, he meets the criteria for schedular consideration of his total disability rating claim under 38 C.F.R. § 4.16(a).  The Board will therefore proceed to consider the Veteran's TDIU claim on a schedular basis.  The question thus becomes whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of his service-connected disabilities.  See 38 C.F.R. § 4.16(a) (2015).

For the reasons stated immediately below, the Board finds that, although the Veteran's service-connected disabilities place limitations on his employment, these limitations are not such as to render him unable to secure and follow a substantially gainful occupation.
In his November 2007 VA Form 21-8940, the Veteran reported that he last worked for General Motors in November 1998.  He stated that he became too disabled to work in 2005 due to his service-connected diabetes mellitus, type II, and its complications.  He reported that his highest level of education included three years of college.

In the September 2008 VA examination report, the VA examiner addressed the question of TDIU.  The examiner noted that the Veteran's erectile dysfunction would have no impact on his ability to gain or maintain gainful employment.  However, in regards to the carotid artery stenosis, diabetic retinopathy, and diabetes mellitus, "he would have the following works restrictions:  no prolonged walking or standing, eight hours work day, [and] standard breaks."  The examiner opined that "[t]he Veteran would require a sedentary job, he would require large print due to visual impairments due to his diabetes."  The examiner stated that "[t]he Veteran did not possess the job skills for sedentary employment so would require extensive job retraining to gain and maintain gainful employment."

The Veteran was afforded a December 2008 VA examination as to his diabetic retinopathy, at which time the examiner concluded that this disability did not result in occupational impairment.  Similarly, in an August 2011 VA examination report, the examiner noted that the Veteran's service-connected carotid artery stenosis does not affect his ability to work.  In a December 2011 VA examination report, the examiner confirmed that the Veteran's diabetic peripheral neuropathy of the lower extremities and bilateral hammer toes did not impact his ability to work.

In a July 2012 VA examination report, the VA examiner noted that the Veteran retired in 1998 from working as a factory worker at General Motors.  The Veteran reported that, prior to retirement, his job involved working as a leader, telling others what to do.  The Veteran reported that he had worked for 32 years.  The examiner noted the Veteran's statement that "he cannot work any longer because of the stress of working."  The examiner indicated that "[t]he Veteran had worked in production, sanitation worker, and leader.  Based on review of the records, examination and diagnostic test, the Veteran could continue to be gainfully employed at his previous level of employment."  The examiner went on to note that the Veteran's carotid artery stenosis, erectile dysfunction, and peripheral neuropathy of the lower extremities did not impact his ability to work.

In an August 2012 letter, Dr. R.K. documented the Veteran's past medical history of uncontrolled diabetes mellitus, hypertension, obesity, and osteoarthritis.  Dr. R.K. explained that the Veteran "does have significant osteoarthritis and even though he does ride his bike daily to try to improve his diabetic status, he would be unable to sit, stand, or kneel for any significant length of time."  Dr. R.K. opined, "I do believe that the patient's chronic medical conditions would prohibit him from holding a full-time position."  Critically, however, the opinion of Dr. R.K. attributes a significant portion of the Veteran's impaired employability to nonservice-connected osteoarthritis.  She did not provide an opinion that the Veteran's service-connected disabilities, alone, render him unable to maintain substantially gainful employment; as such, the opinion of Dr. R.K. in support of a TDIU is of little probative value.

In the October 2014 VA eye examination report, the examiner indicated that the Veteran's diabetic retinopathy did not impact his ability to work.  Similarly, in a separate October 2014 VA examination report, it was noted that the Veteran's diabetes mellitus, type II, and peripheral neuropathy of the right and left lower extremities do not impact the Veteran's ability to work.

In sum, the probative evidence of record, in particular the numerous VA examinations of record, shows that the Veteran's service-connected disabilities do not prevent him from following substantially gainful employment.  As described above, the most competent medical evidence clearly indicates that employment is possible with certain modifications.  Although his service-connected disabilities may cause interference to some extent with his employability, such interference is contemplated in the schedular rating currently assigned to that disorder, and the evidence of record does not demonstrate that his service-connected disabilities alone results in unemployability.  While not discounting the significant effect that the service-connected disabilities have on the Veteran's employability, the Board finds that such are adequately compensated at the currently assigned levels.  Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) & Van Hoose, supra.
In short, the evidence of record demonstrates that the Veteran's service-connected disabilities alone do not prevent him from following substantially gainful employment.  Instead, the objective medical evidence shows that the Veteran retains the capacity to perform some type of employment.  Therefore, the Board does not find that the service-connected disabilities alone render the Veteran unable to secure or follow a substantially gainful occupation.

Accordingly, based on this evidentiary posture, the Board finds that the preponderance of the evidence is against the Veteran's TDIU claim.  The benefit-of-the-doubt rule does not apply, and the issue of entitlement to a TDIU is denied.  See 38 U.S.C.A §5107 (West 2014).


ORDER

Entitlement to an increased rating for diabetes mellitus, type II, is denied.

Entitlement to an increased rating for peripheral neuropathy of the right lower extremity is denied.

Entitlement to an increased rating for peripheral neuropathy of the left lower extremity is denied.

Entitlement to an increased rating for diabetic retinopathy is denied.

Entitlement to a TDIU is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


